Citation Nr: 1121262	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease status post L5-S1 discectomy, currently rated as 40 percent disabling (excluding the period during which a temporary total evaluation was assigned).  

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling, prior to August 4, 2009, and 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1974 and from November 1975 to September 1986.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Des Moines, Iowa, VA Regional Office (RO).

This case has previously come before the Board.  In April 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that a May 2009 rating decision shows that the AOJ assigned a temporary total evaluation based on surgical treatment necessitating convalescence, from January 27, 2009, and a 40 percent rating has been assigned from May 1, 2009.  In addition, an August 2010 rating decision shows that the evaluation for right leg radiculopathy was increased to 20 percent, from August 4, 2009.  The Board notes that since the increase to 20 percent for right leg radiculopathy does not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was afforded a personal hearing before a hearing officer at the RO in January 2007.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling, prior to August 4, 2009, and 20 percent disabling thereafter being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of at least six weeks, and neurological impairment relating to bowel, bladder, or left lower extremity are not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent (excluding the period during which a temporary total evaluation was assigned) for lumbar spine degenerative disc disease status post L5-S1 discectomy have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The May 2006 letter told her to provide any relevant evidence in her possession.  See Pelegrini, 18 Vet. App. at 120.

In addition, an August 2010 letter discussed the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claimant's pertinent medical records have been obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no objective evidence indicating that there has been a material change in the Veteran's lumbar spine disability since she was last examined.  38 C.F.R. § 3.327(a).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The August 2009 VA examination report is thorough and supported by VA records.  The evidence, to include the August 2009 VA examination report, in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds even if there was VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board notes that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, and that the Board must thus consider whether the veteran is entitled to any staged ratings higher than those presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5243 pertains to intervertebral disc syndrome, and may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). In addition, the amended version of the rating criteria provides as follows:

Lumbosacral strain is Diagnostic Code 5237.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), a 10 percent disability rating is warranted when there is mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve, and a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve.  A 40 percent disability rating is warranted when there is complete paralysis of the external popliteal nerve (common peroneal); foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; or anesthesia covering the entire dorsum of the foot and toes.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial compliance with the Board's April 2009 remand.  The Veteran was afforded a VA examination in August 2009, and the claim was readjudicated.  Thus, the Board will proceed with a decision in regard to a determination as to an increased rating for lumbar spine degenerative disc disease, status post L5-S1 discectomy.  

In this case, the AOJ assigned the Veteran's service-connected lumbar spine degenerative disc disease, status post L5-S1 discectomy a 40 percent evaluation.  In addition a temporary total evaluation was assigned from January 27, 2009 to reflect the need for convalescence following surgery.   38 C.F.R. § 4.30.  The temporary total evaluation was assigned without regard to the other provisions of the rating schedule and such rating was followed by a 40 percent rating, from May 1, 2009.  

The Board must evaluate the evidence of record since the filing of the claim for an increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See, Fenderson, Hart.  It is reasonable to conclude that the period of time during which the 100 percent evaluation was assigned is not on appeal, although the facts during this period of time have been considered by the Board.

The Veteran asserts she is entitled to a rating in excess of 40 percent for lumbar spine degenerative disc disease, status post L5-S1 discectomy.  Having reviewed the evidence, the Board finds a rating in excess of 40 percent for lumbar spine degenerative disc disease, status post L5-S1 discectomy is not warranted.  

In this case, the competent evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks.  The August 2009 VA examination report reflects the finding that there is no evidence of unfavorable ankylosis.  There is no report or finding of an incapacitating episode or at least six weeks other than the post surgery period for which a temporary total evaluation has been assigned.  Thus, a rating in excess of 40 percent is not warranted.

A February 2006 private record notes flexion to 60 degrees, and the August 2009 VA examiner stated that while the Veteran was status post lumbar fusion L4 to S1, and technically had ankylosis as a result of the fusion, she had little functional ankylosis, let alone unfavorable ankylosis, noting good range of motion.  In addition, the Veteran testified to having had one 2-week incapacitating episode and one 3-week incapacitating episode at the RO hearing, Transcript at 5-6 (2007), and the August 2009 VA report of examination notes an incapacitating episode of 6 weeks or greater only following surgery in January 2009, and from which she was noted to have recovered.  As noted in the August 2009 VA report of examination, impression of VA x-ray examination of the lumbar spine in October 2006 was mild scoliosis, the impression of magnetic resonance imaging (MRI) in February 2006 was multilevel degenerative changes, and congenital lumbar spinal canal stenosis, and plain films post surgery in 2009 were noted to show post fusion changes.  

The competent and probative evidence does not establish unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, at any time during the appeal (excluding the period of time for which a temporary total evaluation was in effect).  Thus a higher rating is not warranted under the Diagnostic Codes 5235-5243.  As noted a temporary total evaluation has been assigned from January 2009 to May 2009 based on the need for convalescence.  

The regulations explicitly take pain on motion into account; therefore, application of the principles of DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995) is unnecessary.  Even in consideration of Deluca, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not disputed that the Veteran has pain, limited motion, stiffness, and weakness, as noted on VA examination in August 2009; the Board finds, however, that the 40 percent disability rating assigned adequately compensates her for her pain and functional loss in this case.  

The Board notes that an August 2005 VA record notes a normal gait and good exercise tolerance, as well as the Veteran's testimony to the effect that she was able to walk about a half of a block before pushing herself too far.  Transcript at 3 (2007), and an April 2009 VA treatment record noting she was able to ambulate short or average distance without assistance due to decreased low back pain.  Equally important is the August 2009 VA examiner's specific report of a moderate degree of impairment due to lumbar spine degenerative disc disease status post L5-S1 discectomy.  

To the extent that involvement of the sacrum has been noted, 38 C.F.R. § 4.66 directs that lumbosacral and sacroiliac joints should be considered as one anatomical segment for rating purposes.  In addition, findings on VA x-ray examination in February 2006 were noted to be mild to moderate, and while an October 2008 private x-ray examination report notes significant disc space narrowing, such does not establish unfavorable ankylosis of the entire thoracolumbar spine.  

The Board notes that a March 2006 Social Security Administration (SSA) determination is to the effect that the Veteran was not disabled, and while VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA, the Board has considered the SSSA records.  Regardless, the 40 percent evaluation assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to lumbar spine degenerative disc disease status post L5-S1 discectomy.  38 C.F.R. § 4.1.

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report her symptoms, to include pain and functional impairment.  As a layman, however, her opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the competent medical opinions.  The August 2009 VA examiner reviewed the claims file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

In regard to extraschedular consideration, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds that the competent evidence does not establish, at any time, that the Veteran's service-connected lumbar spine disability produces such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards.  Rather, an October 2008 private record reflects that the Veteran was employed as a clerk/cashier, and while the August 2009 VA examination report notes she had not worked since her back surgery in January 2009, such does not establish the schedular criteria are inadequate for an evaluation in this case.  In addition, the competent evidence does not establish that the Veteran has experienced incapacitation or periods of hospitalization that would suggest that the rating schedule is insufficient for determining the appropriate disability rating in this case.  The Veteran testified to having had one 2-week incapacitating episode and one 3-week incapacitating episode at the RO hearing, Transcript at 5-6 (2007).  In addition, the August 2009 examination report notes hospitalization in January 2009 for laminectomy and fusion, and the examiner added that she had recovered from convalescence for such.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.


ORDER

A rating in excess of 40 percent for lumbar spine degenerative disc disease status post L5-S1 discectomy is denied.  


REMAND

The Veteran asserts that her service-connected right leg radiculopathy is worse than reflected by the ratings assigned for the relevant periods.  In that regard, the Board notes that a 10 percent rating has been assigned prior to August 4, 2009, and a 20 percent rating has been assigned thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code 8520 pertaining to incomplete and complete paralysis of the sciatic nerve.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted where there is mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation is assigned where there is complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that while the August 2009 VA examiner stated that right leg radiculopathy is moderate, the examiner noted that the degree of impairment was variable, and that although the Veteran had been regaining nerve function, she had not reached a steady degree of function.  Thus, the Veteran should be afforded a VA examination to determine the current degree of impairment due to right leg radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the degree of impairment due to the service-connected right leg radiculopathy and any impact on employability due to her service- connected disabilities.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to the remand.  All necessary tests should be accomplished.  Request that the examiner identify all right lower extremity neurological manifestations of the Veteran's service-connected lumbar spine disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.), as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, this should be characterized as mild, moderate, moderately severe, or severe.  In addition, the examiner should provide an opinion as to whether as a result of the Veteran's service-connected disability, the Veteran is unable to obtain and maintain substantially gainful employment.  A complete rationale should accompany all opinions provided.  

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


